Cole, J.
— Dissenting—on the 5th of September, 1860, filed the following opinion:
Although I concurred in the former decision of this court, in which we held that the act providing for the removal of the county seat of Iowa county, chap. 184, Ses. Laws, 1858, Private Acts, was a general law within the meaning of § 21, Article VII. of the constitution, yet since that decision was rendered, I have entertained grave doubts as to its correctness ; and as to whether the constitutional provision was not intended only to apply to such laws as should extend territorially over the whole state, and affect generally all its citizens. I can well understand how a distinction may exist between a public local law, and a general statute. The former being local or limited in its operation, nevertheless is treated as a public act, because, although limited to a particular locality, yet affecting the public at large, when acting within that locality, in reference to the matter within the purview of the act; while a general statute is intended to operate upon and have a binding force over all the citizens generally. The citizens of the state, undoubtedly, in a certain sense, may be said to have an interest in the question as to where the county seat of a county is to be located, because it is at that place that the county oifices are to be' situated, and the public records kept, and justice administered ; and so, too, they may have an interest in every tax voted at a school district meeting, for the building of a school-house, or to raise money to defray the expenses of sustaining a school in such district, though, perhaps, to a greater degree in the former case than in the latter. Now it is very clear *296that the act providing for the removal of the county seat of Iowa county, is a public act, but can it be said to affect the the citizens at large like the statute for the assessment and collection of taxes, or the general election law, or the crimi- ' nal code of the state ? The latter are general laws in the proper and strict sense of that term, and I think it was to such laws that the constitutional provision was intended to apply. So as I stated in the opinion which I filed in the case of Clark vs. The City of Janesville, [not published,] I think a distinction may well be taken between a public local and a general law, and that it was the latter class of statutes which the framers of the constitution had in view when they used the language; “ and no general law shall be in force until published.”
But not to dwell longer upon this point, and assuming, for the purpose of disposing of the demurrer interposed to the return in this case, that the act for the removal of the county seat of Iowa county, was a “ general law,” within the proper constitutional sense of that term, and we are next to inquire whether it was not published so as to be in force at the time of the election held under it in November, 1858. The legislature provided, by the fifth section of the act, that the same should take effect and be in force from and after its passage ; and the respondent, in the return, alleges the facts in regard to its publication to be as follows: “ That ’the said act was after its passage duly delivered by the Secretary of State to the persons authorized to print the laws, and the said act was, by said printers, on the 24th day of September, 1858, duly published in the Argus and Democrat, a newspaper printed and published at Madison, the seat of government of said State of Wisconsin, that being the paper published by the persons authorized to publish the laws, and the paper in which the laws were at that time authorized to be published ; and said act was by authority then and there published there*297in. And it is farther averred, ■ that the Secretary of State caused said act to be duly published in .the “Iowa County Advocate,” a weekly newspaper, printed and published at Dodge-ville, in the county of Iowa, on the 30th day of September, 1858, and the same was on that day duly published in said newspaper, and which paper was duly authorized to publish and print the laws and acts of the legislature of that year, of a public or general nature.” The demurrer admits these allegations in regard to the publication of the law to be true, and the question arises, do they not show a sufficient publication of the law to render it operative ?
It is to be borne in mind that the legislature declared in , the act itself, that it should take effect and be in force from and after its passage. Still, according to the conditions of the question, the law could not go into operation until published in compliance with the provisions of the constitution. The constitution contains no specific directions in regard to the publication of the statutes, neither does it declare what shall be considered a sufficient publication. It enjoins upon the legislature the duty of providing “ by law for the speedy publication of all statute laws, and of such judicial decisions made ,within the state as may be deemed expedient;” but the time, or at all events the manner of such publication, is certainly within the control of the legislature. It will be conceded that the publication should be in some authorized manner, and should comply, as nearly as practicable, with the requirements of the statute in regard to the publication of the laws of the state.
By § 1, chap. 5, R. S., 1849, it was provided that “the Sec-cretary of State, immediately after any general law of the legislature shall have been deposited with him, shall furnish a copy thereof to the person authorized to print the laws, who shall immediately publish the same in a newspaper printed at the seat of government” It is further provided, in subse*298quent sections of the same chapter, and the various acts amendatory thereof (chap. 504, S. Laws, 1852; chap. 99, S. Laws, 1857, General Laws; chap. 114, S. Laws, 1858, General Laws), that the laws, resolutions, and memorials of each session of the legislature, should be printed and bound in a certain manner, by the person authorized to print and bind the same, and should be delivered to the Secretary of State within sixty days after the adjournment of the session of the legislature at which they were enacted, to be distributed to to the various officers of the state, and also to be distributed to certain officers and libraries of the state, United States, and of our sister states. This, in substance, is all the legislature has enacted in reference to the publication and distribution of the laws of the state. It has authorized a publication of the statutes in a newspaper printed at the seat of government by the person authorized to print the laws, and also required that a certain number of volumes of the laws shall be printed and bound in a prescribed manner, by the same person, for distribution as stated above.
Now, does the return show that the law providing for the removal of the county seat of Iowa county, was published in substantial compliance with these statutes ? It seems to me it does. It sets forth that the law was delivered by the Secretary of State to the persons authorized to print the laws, who published the same on the 24th day of September, 1858, in a newspaper published at Madison. It likewise states that the Secretary of State caused the law to be published in a local newspaper published in Iowa county. And although I have not found any provision of law requiring the Secretary of State to cause that act to published in a newspaper in Iowa county, still it is most obvious that no means were so well calculated to bring that law within the observation and knowledge of the people most directly affected by it as a publication in the local papers of that county. Neither could *299any publication of that law have been made more in accordance with the spirit of the constitution.
For why did the constitution declare that no general law should be in force until published ? What mischief was to be guarded against, what good was to be secured by such a provision ? Was it not because it was deemed necessary to the security of public and private rights, to the liberty of the citizen and safety of the community, that the laws, as far as possible, should be brought home to the knowledge and understanding of the people subject to them ? If the laws were not published, how could the people gain a knowledge of their provisions ? And in this age of newspapers, what method so well calculated to bring the laws within the knowledge and under the observation of all, as to publish them in the newspapers ? And this, evidently, was the medium relied upon by the legislature to give general publicity to the statutes. Hence, it is provided that all general laws shall, be published in a newspaper printed at Madison by the persons authorized to print the laws. So the publication of this law was made in a way or manner known to the law. It was an authorized publication, and as the legislature had provided that the law should be in force from and after its passage, as soon as it was published it went into operation.
But in this connection it may be proper to allude to one or two circumstances in regard to the publication of this law, which were much relied upon by counsel in the argument, and which the majority of the court seem to think, exert a controlling effect upon the question, as to the sufficiency of that publication, but which, according to my view, do not essentially vary the question. The statute requires “ the Secretary of State, immediately after any general law shall be deposited with him, to furnish a copy thereof to the person authorized to print the laws, who shall immediately publish the same in a newspaper,” &c. Now, one objection taken to *300the publication of this law in the newspaper in September, was that such publication was not in compliance Avith the statute as to the time it should have been published. It is true the statute requires by its language that all general laws should be immediately published; whereas this law Avas not in fact correctly published in the proper newspaper until some five months after it was approved by the Governor. It was however published about forty days before the election in November, when the electors of Iowa county were to vote upon the question of the removal of the county seat, and in time to give the people of that county full and ample opportunity to become acquainted with its provisions. Why then Avas not the publication of the law in the proper newspaper in September sufficient ?
No one will contend that the language of the statute requiring immediate publication is to have a strict literal construction. it would be simply absurd to suppose the legislature intended that all general laws should be published in a newspaper immediately after copies thereof were handed to the printer. The thing would be a physical impossibility. What then did the legislature intend by requiring that the laws should be immediately published in a newspaper ? Evidently that they should be published as soon as practicable; as soon as the business of the office would permit. And a law like the one under consideration should be published a reasonable time before the election to enable the citizens who are called upon to act under it to become acquainted with its provisions so as to act intelligently and understanding^. This I apprehend is all that is necessary, and all the legislature intended by requiring an immediate publication of a general law.
The statutes in regard to the publication and distribution of the laws are mainly directory in their provisions. They are intended to guide the state officers and the state printer in regard *301to the publication of the laws. A strict literal compliance with the language of those statutes never was expected, and in fact, never was had in the publication of any law of this state. And to hold that it is essential to the validity of an act of the legislature that the statutes in regard to its publication should be strictly complied with, is a proposition to which I cannot yield my assent.
But there is another circumstance which it is insisted has an important bearing upon this question as to the publication of this law, which I have not noticed, and it is this : The bill as originally introduced for taking a vote of the electors of Iowa county upon the subject of the removal of the county seat, provided for an election in April, 1858. The law as finally passed provided for a vote to be taken at the general election in November of that year. By some mistake the state printer published in the newspaper the bill as originally introduced providing for an election in April. The same mistake occurred in publishing the bound volumes of the laws of that session. When the mistake was discovered the law was correctly published by the state printer in the newspaper printed at Madison, and it was also published by direction of the Secretary of State, in a local paper in Iowa county. But nevertheless the relator avers in the relation, and it is insisted upon the argument that the act was never published or printed in accordance with the provisions of law upon that subject, nor in any manner known to the law. Or as I understand the doctrine contended for, it is in substance this : If an act of the legislature, through inadvertence or mistake of the state printer or Secretary of State, happens not to be printéd in the bound volumes of the statutes, or happens to be incorrectly printed therein, before it is correctly published in the newspaper authorized to publish the laws, no publication thereafter made will cure the mistake, however general such publication may be, but the legislative will is defeated, *302and the act can have no validity whatever, sinee no constitutional publication thereof can ever be made.
If this is so there is a limitation upon the legislative power of this state not fully understood and appreciated by the people at large. If the state printer, or an employee of that functionary, by carelessness, or design, can defeat an act of the legislature, by omitting to incorporate it in the bound volume of the laws, or by incorrectly printing it therein, before he correctly publishes it in his newspaper; then it appears to me the state printer has a more absolute veto or check upon the legislative power of the state than has heretofore been supposed to belong to any person, or reside any where, in our system of popular government. And what is the more incomprehensible to my mind is the doctrine laid down upon this subject, which is, that if a law happens to be correctly published by the state printer in the newspaper authorized to print the laws, it will go into operation and be in force whether it is afterward published in the bound volumes or not; but if it is not published in such newspaper before the bound volumes are published in which such law is omitted, or is incorrectly published, no good and sufficient publication can thereafter be made- in the newspaper published by the state printer. After the bound volumes are actually issued, then it is said the power to make a good publication through the newspaper authorized to publish the laws, ends and ceases forever. It seems to me that this position is wholly untenable, and that such a construction of the statutes and of the constitution is unwarrantable.
As already remarked, the constitution contains no directions in regard to the manner general laws shall be published. It declares no general law shall be in force until published; but the manner, mode and way of publication are entirely within the control of the. legislature. It is very clear that the legislature supposed that the best medium of communication *303with the publi c and the most certain method of bringing the laws within the reach and knowledge of the people, was the newspaper press, and hence it was provided that the laws should be published in a newspaper printed at the seat of government by the person authorized to publish them. For the sake of convenience and for the purpose of having the laws in a permanent form, a certain number of volumes of the laws are also printed for distribution among the various officers of the state. And while I have no doubt but that a publication of the laws in these bound volumes, would be a sufficient publication to meet the requirements of the constitution, without any other publication whatever, yet when the object of the constitutional provision is regarded, namely, to make known to the people the laws by which their rights and interests are affected, to secure that result, no publication would be so effectual and so adequate as a publication in a newspaper. Thousands see and read legislative enactments in the papers who would never meet with them in the bound volumes, limited in numbers as those volumes are. And I fail to comprehend why a good publication of a law cannot be made in the proper newspaper as well after as before the bound volumes are issued.
It is desirable to be sure that the laws should all be accurately published in the bound volumes. But if they are not so published, what is to be the consequence ? These voluntes may be published before the state printer can possibly publish the laws in his newspaper. Suppose these volumes are published first; is a stupid blunder of a printer, a typographical error in publishing these volumes, to defeat an act of the legislature ? Cannot a good publication of the law afterwards be made in the proper newspaper so that the law may take effect under the constitution ? It is very clear to my mind that it can be so published; and I think a good publication was made in this case.
*304The law was published at the seat of government in the newspaper authorized to publish the laws $• that publication was made some forty days before the election at which the vote was to be taken upon the question of the removal of the county seat. A vote was taken, and I am bound to say, that I discover nothing in this record which shows that the will of the electors of Iowa county was not fully and fairly expressed upon that issue. A decided majority of the electors was in favor of the removal of the county seat to Dodgeville, where the respondent keeps his office of register of deeds; and I see no reason why the popular will in that behalf expressed, should not have effect and be carried out. I cannot think that any one was misled by the stupid blunder made in publishing the law in the bound volumes. As then published it appeared that the law was approved by the Governor on .the 28th of April, some time after the town elections. A mistake so obvious and palpable was not calculated to and probably did not deceive any one, particularly after the pains taken to correct this blunder, by having the law correctly published in the manner stated in the return.
I think the demurrer should be overruled.